         Case 1:17-cr-00248-VSB Document 299 Filed 06/17/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
2                                                  Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   June 17, 2021

By ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

The Honorable George B. Daniels
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

The Honorable Colleen McMahon
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephan Mahabir, 17 Cr. 346 (JPO)
               United States v. Mendy Greenblatt, 17 Cr. 122 (GBD)
               United States v. David Devers, 15 Cr. 660 (CM)
               United States v. Guy Samuel, 13 Cr. 785 (VSB)
               United States v. Michael Mendlowitz, S2 17 Cr. 248 (VSB)

Your Honors:

       The Government respectfully submits this letter in accordance with the Court’s procedure
regarding sentencings involving multiple defendants in factually related cases pending before
         Case 1:17-cr-00248-VSB Document 299 Filed 06/17/21 Page 2 of 2

                                                                                          Page 2


different judges. The procedure directs in pertinent part that the Government, when it intends to
file a § 5K1 motion on behalf of a defendant, provide a “brief statement identifying any prior
proceedings in which the defendant has testified before a different judge pursuant to a cooperation
agreement.” Such statement is to be provided to both the assigned sentencing judge and the judge
before whom the defendant testified.

       In May 2019, Mahabir, Greenblatt, Devers, and Samuel testified, pursuant to cooperation
agreements, before Judge Broderick at the trial of United States v. Michael Mendlowitz, S2 17 Cr.
248 (VSB). Sentencing for Samuel is scheduled for October 8, 2021 before Judge Broderick. A
sentencing control date for Greenblatt is scheduled for June 29, 2021. Sentencing for Mahabir has
been scheduled for October 22, 2021. Sentencing for Devers is scheduled for July 14, 2021.

        Mendlowitz is to be sentenced by Judge Broderick on June 25, 2021.

       Should the Court desire any further information, we would be pleased to comply.



                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                         by:       /s/                           s
                                               Dina McLeod
                                               Jilan Kamal
                                               David Abramowicz
                                               Assistant United States Attorneys
                                               (212) 637-1040 / - 2192 / - 6525
